DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-23, 26-29, 33-34, 36 and 39-41 are pending. Claims 17-21, 23, 26-29, 33-34, 36 and 39-41 are being examined on the merits. Claim 22 is withdrawn as being drawn to a non-elected species.

Response to Restriction Requirement
The Restriction Requirement Response filed on April 26, 2021 has been entered.

Election/Restrictions
Applicant’s election of the 23S ribosomal subunit, without traverse, and the Set-10 primer set, with traverse, in the reply filed April 26, 2021 is acknowledged.
Applicant's election with traverse of the Set-10 primer set in the reply filed on April 26, 2021 is acknowledged.  The traversal is on the ground(s) that because of the overlap of the individual primers that are comprised within each of Set-10, Set-11, Set-30, Set-31, Set-48 and Set-49 there would not be an undue search and examination burden (Remarks, p. 6).
This argument is persuasive. The Election of Species requirement as between Set-10, 
Set-11, Set-30, Set-31, Set-48 and Set-49 is WITHDRAWN.
The Election of Species requirement as between the group of Set-10, Set-11, Set-30, Set 
FINAL.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2021.


Information Disclosure Statement
The Information Disclosure Statement submitted September 11, 2019 has been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Specifically, there are embedded hyperlinks at least at para. 42.


Claim Objections
Claim 23 is objected to because of the following informality: one of the two commas after “Set-30” in l. 5 should be removed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 41 recites the limitation “wherein the target sequence from Neisseria gonorrhoeae is preferentially amplified over a polynucleotide sequence from the … other microorganisms”. The meaning of “preferentially amplified” is unclear. That is, claim 41 depends from claim 33 which recites detecting the target sequence of Neisseria gonorrhoeae (preamble) using sequence-specific LAMP primers (step (b)). The ordinary artisan would therefore expect that the Neisseria gonorrhoeae sequence-specific primers would preferentially amplify Neisseria gonorrhoeae even if they misprime to sequences in other organisms. Thus, the “preferentially amplified” limitation in claim 41 could be interpreted merely as a statement of intended outcome. In the alternative, “preferentially amplified” could be imposing some 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US Patent App. Pub. No. 2014/0349295) in view of GenBank Accession No. X67293 (N. gonorrhoeae gene for 23S rRNA, 1992), Trembizki (Direct real-time PCR-based detection of Neisseria gonorrhoeae 23S rRNA mutations associated with azithromycin resistance, J Antimicrob Chemother, 70:3244-3249, 2015) and Eichen Chemical (A Guide to LAMP primer designing, PrimerExplorer V4, 2005). 

Regarding independent claim 17, Hosaka teaches …
A method of detecting Neisseria gonorrhoeae in a test sample, the method comprising: (a) extracting nucleic acid from the test sample (para. 32: “nucleic acid detection”; Example 3: “Detection Method of … Neisseria gonorrhoeae”; para. 95: “sample refers to … target nucleic acid to be detected … nucleic acid extraction”); 
(b) amplifying a target sequence by reacting the nucleic acid extracted in step (a) with a reaction mixture comprising a strand displacement DNA polymerase and a sequence-specific LAMP primer set (para. 32: “LAMP method”; Example 3; para. 193: Bst DNA polymerase; para. 192: N. gonorrhoeae specific LAMP primers);
and (c) detecting the presence or absence of an amplified product of step (b); wherein the presence of said amplification product is indicative of the presence of Neisseria gonorrhoeae in the test sample (para. 215: “green color was visually detected in the Neisseria gonorrhoeae-positive specimens”).



Trembizki teaches that detecting 23S rRNA in Neisseria gonorrhoeae is useful because 23S rRNA is associated with azithromycin resistance in certain strains (e.g., p. 3244, Objectives). GenBank Accession No. X67293 teaches the nucleotide sequence of the gene encoding for Neisseria gonorrhoeae 23S rRNA. Eiken Chemical teaches that LAMP primer design is well-known in the art and can be completed by computer software, e.g., PrimerExplorer V4.

SEQ ID NO: 55 corresponds to nucleotides 1660 to 1677 of GenBank Accession No. X67293 with 100% homology. SEQ ID NO: 56 corresponds to the reverse complement of nucleotides 1862 to 1879 with 100% homology. SEQ ID NO: 57 nucleotides 1 through 21 correspond to the reverse complement of nucleotides 1746 to 1766 with 100% homology, while nucleotides 22 through 41 correspond to nucleotides 1696 to 1715 with 100% homology. SEQ ID NO: 58 nucleotides 22 through 40 correspond to the reverse complement of nucleotides 1836 to 1854 with 100% homology, while nucleotides 2 through 21 correspond to nucleotides 1788 to 1806 with 100% homology (although instant SEQ ID NO: 58 has one extra nucleotide which corresponds to a gap in the GenBank Accession No. X67293 sequence). SEQ ID NO: 59 corresponds to the reverse complement of nucleotides 1716 to 1737 with 100% homology. SEQ ID NO: 60 corresponds to nucleotides 1814 to 1833 with 95% homology (i.e., a 1 nucleotide 

While the specific sequences of SEQ ID NOs: 55-62 are not known in the art, and consequently, nor are the combinations of the sequences in primer sets Set-10, Set-11, Set-30, Set-31, Set-48 and Set-49, it would have been obvious to the ordinary artisan to design the primer sets based on the combination of the teachings above. That is, Hosaka teaches detecting Neisseria gonorrhoeae using LAMP, while Trembizki teaches that detecting 23S rRNA in Neisseria gonorrhoeae is useful for diagnostic and treatment purposes. GenBank Accession No. X67293 teaches the nucleotide sequence of the gene encoding for Neisseria gonorrhoeae 23S rRNA, while Eiken Chemcal teaches how to design LAMP primers based on nucleotide sequences. The ordinary artisan would have been motivated to detect Neisseria gonorrhoeae 23S rRNA with LAMP as it is known in the art to provide a fast and efficient method of nucleic acid amplification, and would have used the Eiken Chemical and GenBank Accession No. sequence to use in the LAMP assay as LAMP primer design is well-known in the art. The ordinary artisan would have had an expectation of success as using nucleic acid amplification for diagnostic purposes is well-known in the art.

Regarding dependent claim 27, Hosaka suggests wherein the reaction mixture further comprises a reverse transcriptase. Specifically, Hosaka teaches that the target nucleic acid may .


Claims 18-20 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US Patent App. Pub. No. 2014/0349295) in view of GenBank Accession No. X67293 (N. gonorrhoeae gene for 23S rRNA, 1992), Trembizki (Direct real-time PCR-based detection of Neisseria gonorrhoeae 23S rRNA mutations associated with azithromycin resistance, J Antimicrob Chemother, 70:3244-3249, 2015) and Eichen Chemical (A Guide to LAMP primer designing, PrimerExplorer V4, 2005) as applied to claim 17 above, and further in view of Edwards (Loop-Mediated Isothermal Amplification Test for Detection of Neisseria gonorrhoeae in Urine Sample and Tolerance of the Assay to the Presence of Urea, J Clin Microbio, 52(6): 2163-2165, 2014.
 
Regarding dependent claim 18, Hosaka teaches wherein the amplification in step (b) of the target sequence is performed at between about 60°C and 67°C (para. 214: 65°C), while Edwards teaches that the amplification step is performed for less than 30 minutes (Table 1: 17 min, 18.6 min). When a claim recites a range, the range is anticipated is one point in the range is in the prior art. MPEP 2131.03 I.

Regarding dependent claims 19-20, Edwards suggests wherein the amplification step is performed for less than 15 minutes (Table 1: 17 min), as recited in claim 19, or for less than 9 claim 20. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are merely close. MPEP 2144.05 I. While Edwards does not teach a range of less than 15 minutes or less than 9 minutes, it does teach 17 minutes which is close to the upper end of the recited ranges.

Regarding dependent claims 28-29, Edwards does not specifically teach the concentration of N. gonorrhoeae in the test sample. However, Edwards does teach how to optimize the LAMP reaction to detect low copy number templates.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to take the modified Hosaka method, discussed above, and optimize the duration of the amplification steps and the sensitivity of the assay, as taught or suggested by Edwards. Hosaka teaches the need for sensitive nucleic acid amplification tests that can be used at a variety of sites. Edwards teaches highly sensitive LAMP methods for detecting Neisseria gonorrhoeae that can be carried out rapidly with inexpensive equipment, and have high tolerances for inhibitors that are present in clinical samples. Therefore, the ordinary artisan would have been motivated to optimize the modified Hosaka method through routine optimization and according to the teachings of Edwards to obtain a highly-sensitive assay that can be used in the field to detect Neisseria gonorrhoeae, and would have had an expectation of success as Hosaka does not limit how the method can be customized.


Claims 21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US Patent App. Pub. No. 2014/0349295) in view of GenBank Accession No. X67293 (N. gonorrhoeae gene for 23S rRNA, 1992), Trembizki (Direct real-time PCR-based detection of Neisseria gonorrhoeae 23S rRNA mutations associated with azithromycin resistance, J Antimicrob Chemother, 70:3244-3249, 2015) and Eichen Chemical (A Guide to LAMP primer designing, PrimerExplorer V4, 2005) as applied to claim 17 above, and further in view of Pabich (US Patent App. Pub. No. 2014/0120536).

	 Regarding dependent claims 21 and 26, Pabich teaches wherein the detecting the presence or absence of the amplification product comprises hybridizing the amplified product with a probe comprising a polynucleotide attached to a label (paras. 32, 50), as recited in claim 21, and wherein the probe is a molecular beacon (para. 50), as recited in claim 26.

Regarding dependent claim 23, as with the primer sets in claim 17, the probes of claim 23 are not known in the art. However, SEQ ID NOs: 70-71 and 96-98 have significant homology to GenBank Accession No. X67293, as follows: SEQ ID NO: 70 nucleotides 10 to 31 correspond to nucleotides 1788 to 1808 with SEQ ID NO: 70 having an extra nucleotide and GenBank Accession No. X67293 having a gap; SEQ ID NO: 71 nucleotides 7 to 28 correspond to nucleotides 1787 to 1808 with 100% homology; SEQ ID NO: 96 nucleotides 11 to 26 correspond to 1772 to 1787 with 100% homology; SEQ ID NO: 97 nucleotides 8 to 34 correspond to 1768 to 1792 with 100% homology with SEQ ID NO: 97 having 2 extra nucleotides and GenBank Accession No. X67293 having 2 gaps; and SEQ ID NO: 98 nucleotides 9 to 35 correspond to 1768 

While the specific sequences of SEQ ID NOs: 70-71 and 96-98 are not known in the art, it would have been obvious to the ordinary artisan to design the oligonucleotides based on the combination of the teachings above. That is, Hosaka teaches detecting Neisseria gonorrhoeae using LAMP, while Trembizki teaches that detecting 23S rRNA in Neisseria gonorrhoeae is useful for diagnostic and treatment purposes. GenBank Accession No. X67293 teaches the nucleotide sequence of the gene encoding for Neisseria gonorrhoeae 23S rRNA, while Eiken Chemcal teaches how to design LAMP primers based on nucleotide sequences. The ordinary artisan would have been motivated to detect Neisseria gonorrhoeae 23S rRNA with LAMP as it is known in the art to provide a fast and efficient method of nucleic acid amplification, and would have used the Eiken Chemical and GenBank Accession No. sequence to use in the LAMP assay as LAMP primer design is well-known in the art. The ordinary artisan would have had an expectation of success as using nucleic acid amplification for diagnostic purposes is well-known in the art.
In addition, it would have been obvious to further incorporate the labeled probes of Pabich. The ordinary artisan understands that the LAMP assay requires a detection system and would have been motivated to incorporate labeled probes into the assay as labeled probes are known in the art to be useful for such purposes. The ordinary artisan would have had an expectation of success of modifying detection systems in nucleic acid amplification assays is well-known in the art.


Claims 33-34 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US Patent App. Pub. No. 2014/0349295) in view of Edwards (Loop-Mediated Isothermal Amplification Test for Detection of Neisseria gonorrhoeae in Urine Sample and Tolerance of the Assay to the Presence of Urea, J Clin Microbio, 52(6): 2163-2165, 2014).

Regarding independent claim 33, Hosaka teaches …
A method of detecting Neisseria gonorrhoeae in a test sample, the method comprising: (a) extracting nucleic acid from the test sample (para. 32: “nucleic acid detection”; Example 3: “Detection Method of … Neisseria gonorrhoeae”; para. 95: “sample refers to … target nucleic acid to be detected … nucleic acid extraction”); 
(b) amplifying a target sequence by reacting the nucleic acid extracted in step (a) with a reaction mixture comprising a strand displacement DNA polymerase and a sequence-specific LAMP primer set; (para. 32: “LAMP method”; Example 3; para. 193: Bst DNA polymerase; para. 192: N. gonorrhoeae specific LAMP primers);
and (c) detecting the presence or absence of an amplified product of step (b); wherein the presence of said amplification product is indicative of the presence of Neisseria gonorrhoeae in the test sample (para. 215: “green color was visually detected in the Neisseria gonorrhoeae-positive specimens”).



Regarding dependent claim 34, Edwards suggests wherein the nucleic acid is reacted with the reaction mixture for less than 15 minutes (Table 1: 17 min). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are merely close. MPEP 2144.05 I. While Edwards does not teach a range of less than 15 minutes, it does teach 17 minutes which is close to the upper end of the recited range.

Regarding dependent claims 39-40, Edwards does not specifically teach the concentration of N. gonorrhoeae in the test sample. However, Edwards does teach how to optimize the LAMP reaction to detect low copy number templates.

Regarding dependent claim 41, Hosaka additionally teaches wherein the test sample comprises one other microorganism in addition to N. gonorrhoeae, and wherein the target sequence is preferentially amplified over a polynucleotide sequence from the other microorganism (para. 192: “[p]rimers were designed to target the Neisseria gonorrhoeae mtrA region and have no cross-reactivity with related bacteria”).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to take the Hosaka method and optimize the duration of the amplification steps and the sensitivity of the assay, as taught or suggested by Edwards. Hosaka teaches the need for Neisseria gonorrhoeae that can be carried out rapidly with inexpensive equipment, and have high tolerances for inhibitors that are present in clinical samples. Therefore, the ordinary artisan would have been motivated to optimize the Hosaka method through routine optimization and according to the teachings of Edwards to obtain a highly-sensitive assay that can be used in the field to detect Neisseria gonorrhoeae, and would have had an expectation of success as Hosaka does not limit how the method can be customized.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US Patent App. Pub. No. 2014/0349295) in view of Edwards (Loop-Mediated Isothermal Amplification Test for Detection of Neisseria gonorrhoeae in Urine Sample and Tolerance of the Assay to the Presence of Urea, J Clin Microbio, 52(6): 2163-2165, 2014) as applied to claim 33 above, and further in view of Trembizki (Direct real-time PCR-based detection of Neisseria gonorrhoeae 23S rRNA mutations associated with azithromycin resistance, J Antimicrob Chemother, 70:3244-3249, 2015).

	Regarding dependent claim 36, Trembizki teaches wherein the target sequence is located in the 23S ribosomal subunit of Neisseria gonorrhoeae (e.g., p. 3244, Objectives).

	Prior to the effective filing date of the instant invention, it would have been prima facie obvious to take the modified Hosaka method, discussed above, and incorporate the 23S Neisseria gonorrhoeae, as taught by Trembizki. Hosaka teaches the need for detecting pathologic organisms for diagnostic purposes in convenient and inexpensive assays. Trembizki teaches that detecting the 23S rRNA subunit of Neisseria gonorrhoeae is a particularly useful for diagnosis and treatment purposes. The ordinary artisan would have been motivated to try the 23S rRNA subunit as the target in the modified Hosaka method in an attempt to develop a convenient and inexpensive assay to detect this particularly useful target. The ordinary artisan would have had an expectation of success as Hosaka does not limit the targets that may be used in the assay.


Conclusion
Claims 17-21, 23, 26-29, 33-34, 36 and 39-41 are being examined, and are rejected. Claim 23 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637